Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-20 are subject to examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 9, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstantinou et al., 2018/0317106 in view of Zaks 2020/0028700, Chow et al., 2018/0091506 and Mantri, 2021/0036927.
Referring to claim(s) 1, 9, 17, Konstantinou discloses a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for securing a WiFi router, the method comprising: a system for securing a WiFi router, comprising: a memory; and a hardware processor coupled to the memory and configured to: securing a WiFi router (wireless access point / router / gateway / modem / base station, para 30), comprising: receiving a first request to form a first connection between a first device and the WiFi router (receiving information for user device to connect with wireless access point / router / gateway / modem / base station, para 102); determining whether presenting a software module to a first user with characteristics can be presented in connection with the first device with characteristics (based on point quality scores determination of whether the software module with characteristics is presented to the user deice, para 88); and in response to determining that presenting the first software module to the first user of the first device cannot be presented in connection with the first device (based on point quality scores determination that the software module cannot be presented due to decreased/low connection performance, para 88, access point quality score that does not satisfy a threshold, para 92); creating a first access point using the WiFi router and connecting the first device to the WiFi router using the first access point (another created access point is selected and used for connection of the user device to the wireless access point / router / gateway / modem / base station, para 92, 93). Konstantinou does not specifically mention about, which is well-known in the art, which Zaks discloses, the portal (para 85, 38, 46) and creating temporary virtual access point (instantiate vAP, para 105, 43, for example in airplane / airport, para 38). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Konstantinou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known portal to present information to the user. The virtual access point would enable temporary connection for example in the airplane or at the airport. Using the virtual access point the user would be able to make request and access resource using the wireless connection, para 85, 105. Konstantinou and Zaks do not specifically mention about, which is well-known in the art, which Chow discloses, based on an inability of the first device to present at least one of a GUI and audio (device incapable to present the GUI and/or lack of supporting functionality, para 96). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Konstantinou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known determining of whether the GUI and/or audio and/or any other functionality that can be supported or not. When the determination of whether the GUI and/or audio and/or any other functionality that can be supported or not, necessary action would be performed for the user so that the information is communicated to the user by other means, para 66.  
Konstantinou, Chow and Zaks do not specifically mention about, which is well-known in the art, which Mantri discloses, determining that a first request from a first device to form a first connection between the first device and the WiFi router was received at the WiFi router, and in response to determining that the first request from the first device to form the first connection between the first device and the WiFi router was received at the WiFi router ([0037] The exemplary process includes network router 105 receiving a connection request from a device 100 (block 600). For example, if device 100 is a wireless device, a user of device 100 may activate the device 100's wireless network (e.g., Wi-Fi) functionality, and the device 100 may send a connection request to router 105 via wireless network 205. As another example, if device 100 is a wired device, a user of device 100 may connect the device 100, using a wire, directly to a port of router 105, or to a wired network that connects to the router 105. The connection request may include, in some implementations, credentials for authenticating the device 100. The credentials may include, for example, a wireless network password. Other types of credentials, however, may be alternatively or additionally used for authenticating the device 100. FIG. 7 depicts a device 100 sending a network connection request 700 to network router 105. [0038] Network router 105 authenticates the requesting device 100 based on the credentials (block 605). Network router 105 retrieves the credentials from the connection request and authenticates the device 100 based on the credentials. For example, network router 105 may compare the network password from the connection request with the correct network password. For example, in the case of a wireless device 100, wireless network router 105 may compare the wireless network password (e.g., WLAN password) from a wireless connection request with the correct wireless network password. FIG. 7 shows device 100 and network router 105 engaging in a device authentication process 705. [0039] If network router 105 cannot authenticate the requesting device 100 (NO—block 605), then network router 105 rejects the device 100's connection request (block 610). Network router 105 may, for example, send an authentication failure message to the requesting device 100. If network router 105 authenticates the requesting device 100 (YES—block 605), then network router 105 adds the authenticated device 100's device ID to a connection list of all devices 100 currently connected to router 105 via wireless or wired connections (block 615). Network router 105 may store a connection list that keeps track of all devices 100 currently connected to router 105 (e.g., via wireless network 205, or via a wired connection). As devices 100 connect to router 105, they are added to the list, and as the devices 100 disconnect from the router 105, they are removed from the list. FIG. 7 illustrates network router 105, if the device authentication process 705 is successful, adding 710 the device's ID to device connection list 300.
; and then to perform further determining / processing). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Konstantinou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known determining of request from the device prior to further processing associated with the request. The determining of the request would be performed for the device so that the device would be verified and then any further processing is done for the associated connection for the device, para 37-39.  

Claim(s) 2, 10, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstantinou in view of Zaks, Mantri, Chow and Hiller et al., 2015/0382196.
Referring to claim(s) 2, 10, 18, Konstantinou, Chow, Mantri and Zaks do not disclose, which is well-known in the art, which Hiller discloses, receiving a second request to move the first connection from the first temporary virtual access point to a permanent virtual access point, receiving first credentials for the first user, performing secondary authentication for the first user (credentials and request to switch virtual access point, para 27, 31, 4); determining whether the first credentials and the secondary authentication indicate that the first user is authorized to move the first connection from the first temporary virtual access point to the permanent virtual access point (when credentials are valid, para 27, 31), in response to determining that the first credentials and the secondary authentication indicate that the first user is authorized to move the first connection from the first temporary virtual access point to the permanent virtual access point, moving the first connection from the first temporary virtual access point to the permanent virtual access point (switching to virtual access point that is not temporary, para 27, 31, 35). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Konstantinou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known replacing connection to temporary virtual access point with a connection to permanent virtual access point to present information to the user. The permanent virtual access point would enable connection for example at home as compared to in the airplane or at the airport. Using the permanent virtual access point the user would be able to make request and access resource using the wireless connection, para 27, 31, 35. 
 
Claim(s) 1, 9, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstantinou et al., 2018/0317106 in view of Saavedra, 2018/0375760, Mantri and Barak et al., 20130166678.
Referring to claim(s) 1, 9, 17, Konstantinou discloses a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for securing a WiFi router, the method comprising: a system for securing a WiFi router, comprising: a memory; and a hardware processor coupled to the memory and configured to: securing a WiFi router (wireless access point / router / gateway / modem / base station, para 30), comprising: receiving a first request to form a first connection between a first device and the WiFi router (receiving information for user device to connect with wireless access point / router / gateway / modem / base station, para 102); determining whether presenting a software module to a first user with characteristics can be presented in connection with the first device with characteristics (based on point quality scores determination of whether the software module with characteristics is presented to the user deice, para 88); and in response to determining that presenting the first software module to the first user of the first device cannot be presented in connection with the first device (based on point quality scores determination that the software module cannot be presented due to decreased/low connection performance, para 88, access point quality score that does not satisfy a threshold, para 92); creating a first access point using the WiFi router and connecting the first device to the WiFi router using the first access point (another created access point is selected and used for connection of the user device to the wireless access point / router / gateway / modem / base station, para 92, 93). Konstantinou does not specifically mention about, which is well-known in the art, which Saavedra discloses, the portal (para 315, 284, 285) and creating temporary virtual access point (instantiate vAP, para 451, 452, for example in outside location, para 38). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Konstantinou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known portal to present information to the user. The virtual access point would enable temporary connection for example in the outside location. Using the virtual access point the user would be able to make request and access resource using the wireless connection, para 451, 452. Konstantinou and Saavedra do not specifically mention about, which is well-known in the art, which Barak discloses, performing an action in response to determining whether characteristics of a first device make the first device incapable of presenting (a content of the portal application is unable to be displayed by the device para 56. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Konstantinou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known determining whether the portal can be displayed or not for a user. When the portal is not provided to the user, necessary action would be performed for the user to communicate, para 56.  
 Konstantinou, Saavedra and Barak do not specifically mention about, which is well-known in the art, which Mantri discloses, determining that a first request from a first device to form a first connection between the first device and the WiFi router was received at the WiFi router, and in response to determining that the first request from the first device to form the first connection between the first device and the WiFi router was received at the WiFi router ([0037] The exemplary process includes network router 105 receiving a connection request from a device 100 (block 600). For example, if device 100 is a wireless device, a user of device 100 may activate the device 100's wireless network (e.g., Wi-Fi) functionality, and the device 100 may send a connection request to router 105 via wireless network 205. As another example, if device 100 is a wired device, a user of device 100 may connect the device 100, using a wire, directly to a port of router 105, or to a wired network that connects to the router 105. The connection request may include, in some implementations, credentials for authenticating the device 100. The credentials may include, for example, a wireless network password. Other types of credentials, however, may be alternatively or additionally used for authenticating the device 100. FIG. 7 depicts a device 100 sending a network connection request 700 to network router 105. [0038] Network router 105 authenticates the requesting device 100 based on the credentials (block 605). Network router 105 retrieves the credentials from the connection request and authenticates the device 100 based on the credentials. For example, network router 105 may compare the network password from the connection request with the correct network password. For example, in the case of a wireless device 100, wireless network router 105 may compare the wireless network password (e.g., WLAN password) from a wireless connection request with the correct wireless network password. FIG. 7 shows device 100 and network router 105 engaging in a device authentication process 705. [0039] If network router 105 cannot authenticate the requesting device 100 (NO—block 605), then network router 105 rejects the device 100's connection request (block 610). Network router 105 may, for example, send an authentication failure message to the requesting device 100. If network router 105 authenticates the requesting device 100 (YES—block 605), then network router 105 adds the authenticated device 100's device ID to a connection list of all devices 100 currently connected to router 105 via wireless or wired connections (block 615). Network router 105 may store a connection list that keeps track of all devices 100 currently connected to router 105 (e.g., via wireless network 205, or via a wired connection). As devices 100 connect to router 105, they are added to the list, and as the devices 100 disconnect from the router 105, they are removed from the list. FIG. 7 illustrates network router 105, if the device authentication process 705 is successful, adding 710 the device's ID to device connection list 300.
; and then to perform further determining / processing). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Konstantinou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known determining of request from the device prior to further processing associated with the request. The determining of the request would be performed for the device so that the device would be verified and then any further processing is done for the associated connection for the device, para 37-39.  

Claim(s) 2, 10, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstantinou in view of Saavedra, Barak, Mantri and Hiller et al., 2015/0382196.
Referring to claim(s) 2, 10, 18, Konstantinou, Barak, Mantri and Saavedra do not disclose, which is well-known in the art, which Hiller discloses, receiving a second request to move the first connection from the first temporary virtual access point to a permanent virtual access point, receiving first credentials for a first user, performing secondary authentication for the first user (credentials and request to switch virtual access point, para 27, 31, 4); determining whether the first credentials and the secondary authentication indicate that the first user is authorized to move the first connection from the first temporary virtual access point to the permanent virtual access point (when credentials are valid, para 27, 31), in response to determining that the first credentials and the secondary authentication indicate that the first user is authorized to move the first connection from the first temporary virtual access point to the permanent virtual access point, moving the first connection from the first temporary virtual access point to the permanent virtual access point (switching to virtual access point that is not temporary, para 27, 31, 35). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Konstantinou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known replacing connection to temporary virtual access point with a connection to permanent virtual access point to present information to the user. The permanent virtual access point would enable connection for example at home as compared to in the airplane or at the airport. Using the permanent virtual access point the user would be able to make request and access resource using the wireless connection, para 27, 31, 35. 

Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstantinou et in view of Zaks, Chow, Mantri and Qui et al., 2020/0037392.
Referring to claim(s) 8, 16, Konstantinou, Chow, Mantri and Zaks do not specifically mention about, which is well-known in the art, which Qui discloses, disconnecting the first device from the WiFi router using the first temporary virtual access point after a predetermined period since connecting the first device to the WiFi router using the first temporary virtual access point (virtual disconnection with virtual access point/router by disconnecting wifi connection within specific time, claim 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Konstantinou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known disconnecting wifi after a predetermined time. One of ordinary skilled in the art would readily know that places such as airport, hotel, etc., the wifi connection are provided for a limited time. The disconnection with virtual access point/router after the specified amount of time would ensure that the same user is not allowed to access again without re-authentication, which would provide secure connection, claim 5. 

Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstantinou et in view of Saavedra, Barak, Mantri and Qui et al., 2020/0037392.
Referring to claim(s) 8, 16, Konstantinou, Barak, Mantri and Saavedra do not specifically mention about, which is well-known in the art, which Qui discloses, disconnecting the first device from the WiFi router using the first temporary virtual access point after a predetermined period since connecting the first device to the WiFi router using the first temporary virtual access point (virtual disconnection with virtual access point/router by disconnecting wifi connection within specific time, claim 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Konstantinou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known disconnecting wifi after a predetermined time. One of ordinary skilled in the art would readily know that places such as airport, hotel, etc., the wifi connection are provided for a limited time. The disconnection with virtual access point/router after the specified amount of time would ensure that the same user is not allowed to access again without re-authentication, which would provide secure connection, claim 5. 


Allowable Subject Matter
Claims 3-7, 11-15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Konstantinou discloses securing a WiFi router (wireless access point / router / gateway / modem / base station, para 30), comprising: receiving a first request to form a first connection between a first device and the WiFi router (receiving information for user device to connect with wireless access point / router / gateway / modem / base station, para 102); determining whether a software module with needed network performance can be presented in connection with the first device (based on point quality scores determination of whether the software module at needed network performance is presented to the user deice, para 88); and in response to determining that the first portal cannot be presented in connection with the first device (based on point quality scores determination that the software module cannot be presented due to decreased/low connection performance, para 88, access point quality score that does not satisfy a threshold, para 92); creating a first access point using the WiFi router and connecting the first device to the WiFi router using the first access point (another created access point is selected and used for connection of the user device to the wireless access point / router / gateway / modem / base station, para 92, 93). Zaks discloses, the portal (para 85, 38, 46) and creating temporary virtual access point (instantiate vAP, para 105, 43, for example in airplane / airport, para 38).  
Konstantinou, Zaks and the additional art of record do not teach or suggest further limitations of claims 3-7, 11-15, 19 and 20. Therefore claim 3-7, 11-15, 19 and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 8/10/22, pages 12-17 have been fully considered but they are not persuasive.  Therefore, rejection of claims 1-20 is maintained. 
Regarding Applicant’s concerns for the amended claims 1, 9, 17, the claims are amended with additional limitations and the rejections are updated accordingly. Please see above updated rejections of the claims 1, 9, and 17.

Conclusion
One of ordinary skilled in the art would readily know that the amended limitations, determining that a first request from a first device to form a first connection between the first device and the WiFi router was received at the WiFi router, and in response to determining that the first request from the first device to form the first connection between the first device and the WiFi router was received at the WiFi router, is not invented by the Applicant, but well-known in the art. Please above rejections.
What would happen if the router does not determine the request for the connection? Can the router perform further processing without the determining?
Hence, Applicant is reminded for compact prosecution, rather extended prosecution.
Pertinent reference:
Pajjuri et al., 10,601,832, also teaches that a user is unable to complete/access the portal when it cannot be displayed by the device, col., 2, lines 12-55.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARESH N PATEL/Primary Examiner, Art Unit 2496